Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (US 2021/0235291; hereinafter Byun).
Regarding claim 1, Byun shows an apparatus of a next generation Node B (gNB) Distributed Unit (DU) (Figures 2 and 12 shows a IAB donor DU.), comprising: 
radio frequency circuitry configured to communicate with a user equipment (UE) (Figures 2 and 12; noted IAB donor DU includes a transceiver to communicate with a UE.); and
one or more baseband processors communicatively coupled to the radio frequency circuitry and configured to perform operations (Figures 2 and 12; Par. 0055; noted that the transceiver is connected to the processor and may be controlled to transmit and receive wireless signals.) comprising: 
transmitting one or more Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) received from a gNB Central Unit (CU) to the UE (Figures 11-13; Par. 0146, 0155; noted DL data traffic transmitted by IAB donor DU to IAB node 2.  Further noted that DL data traffic intended to be transmitted to the UE.); and 
feeding back a latest, in-sequence New Radio User-plane (NR-U) Sequence Number (SN) to the CU (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 2, Byun shows wherein the latest, in-sequence NR-U is fed back to the CU with a lost NR-U SN report (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 3, Byun shows wherein the one or more baseband processors are to feed back an applicable NR-U range to apply a PDCP SN with the lost NR-U SN (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  Further, based on information (e.g. highest successfully delivered NR PDCP SN, highest transmitted NR PDCP SN or Number of lost NR-U SN ranges reported, etc.) which may be received from the IAB-donor-DU, the IAB-donor-CU transfers the DL user data/DL data traffic through new selected path towards the IAB-node 2.).
Regarding claim 4, Byun shows an apparatus of a next generation Node B (gNB) Distributed Unit (DU) (Figures 2 and 12 shows a IAB donor DU.), comprising: 
radio frequency circuitry configured to communicate with a user equipment (UE) (Figures 2 and 12; noted IAB donor DU includes a transceiver to communicate with a UE.); and
one or more baseband processors communicatively coupled to the radio frequency circuitry and configured to perform operations (Figures 2 and 12; Par. 0055; noted that the transceiver is connected to the processor and may be controlled to transmit and receive wireless signals.) comprising: 
transmitting one or more Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) received from a gNB Central Unit (CU) to the UE (Figures 11-13; Par. 0146, 0155; noted DL data traffic transmitted by IAB donor DU to IAB node 2.  Further noted that DL data traffic intended to be transmitted to the UE.); and 
feeding back a highest, in-sequence PDCP Sequence Number (SN) to the CU (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 5, Byun shows wherein the highest, in-sequence PDCP SN is fed back with a lost New Radio User-plane (NR-U) report (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 6, Byun shows wherein the one or more baseband processors are to feed back an applicable NR-U range to apply the PDCP SN with the lost NR-U SN (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  Further, based on information (e.g. highest successfully delivered NR PDCP SN, highest transmitted NR PDCP SN or Number of lost NR-U SN ranges reported, etc.) which may be received from the IAB-donor-DU, the IAB-donor-CU transfers the DL user data/DL data traffic through new selected path towards the IAB-node 2.).
Regarding claim 7, Byun shows wherein the highest, in-sequence PDCP SN is fed back with a NR-U SN up to which the reported PDCP SN should be applied (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  Further, based on information (e.g. highest successfully delivered NR PDCP SN, highest transmitted NR PDCP SN or Number of lost NR-U SN ranges reported, etc.) which may be received from the IAB-donor-DU, the IAB-donor-CU transfers the DL user data/DL data traffic through new selected path towards the IAB-node 2.).
Regarding claim 8, Byun shows an apparatus of a next generation Node B (gNB) Central Unit (CU) (Figures 2 and 12 shows a IAB donor CU.) comprising: 
radio frequency circuitry configured to communicate with a gNB Distributed Unit (DU (Figures 2 and 12; noted IAB donor CU includes a transceiver to communicate with IAB donor DU.)); and
one or more baseband processors communicatively coupled with the radio frequency circuitry and configured to perform operations (Figures 2 and 12; Par. 0055; noted that the transceiver is connected to the processor and may be controlled to transmit and receive wireless signals.) comprising: 
transmitting one or more Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) to the DU to be sent to a user equipment (UE) (Figures 11-13; Par. 0146, 0155; noted DL data traffic transmitted by IAB donor CU to IAB donor DU.  Further noted that DL data traffic intended to be transmitted to the UE.); and 
receiving a latest, in-sequence New Radio User-plane (NR-U) Sequence Number (SN) as feedback from the DU (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor CU receives a feedback from the IAB donor DU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 9, Byun shows wherein the latest, in-sequence NR-U SN is received from the DU with a lost NR-U SN report (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 13, Byun shows an apparatus of a next generation Node B (gNB) Central Unit (CU) (Figures 2 and 12 shows a IAB donor CU.) comprising: 
radio frequency circuitry configured to communicate with a gNB Distributed Unit (DU (Figures 2 and 12; noted IAB donor CU includes a transceiver to communicate with IAB donor DU.)); and
one or more baseband processors communicatively coupled with the radio frequency circuitry and configured to perform operations (Figures 2 and 12; Par. 0055; noted that the transceiver is connected to the processor and may be controlled to transmit and receive wireless signals.) comprising: 
transmitting one or more Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) to the DU to be sent to a user equipment (UE) (Figures 11-13; Par. 0146, 0155; noted DL data traffic transmitted by IAB donor CU to IAB donor DU.  Further noted that DL data traffic intended to be transmitted to the UE.); and 
receiving a highest, in-sequence PDCP Sequence Number (SN) as feedback from the DU (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor CU receives a feedback from the IAB donor DU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 14, Byun shows wherein the highest, in-sequence PDCP SN is received from the DU with a lost New Radio User-plane (NR-U) SN report (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.).
Regarding claim 15, Byun shows wherein the one or more baseband processors are to receive an applicable NR-U range to apply the PDCP SN with the lost NR-U SN (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  Further, based on information (e.g. highest successfully delivered NR PDCP SN, highest transmitted NR PDCP SN or Number of lost NR-U SN ranges reported, etc.) which may be received from the IAB-donor-DU, the IAB-donor-CU transfers the DL user data/DL data traffic through new selected path towards the IAB-node 2.).
Regarding claim 16, Byun shows wherein the one or more baseband processors are to interpret the highest, in-sequence PDCP SN feedback only up to an associated NR-U SN (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  Further, based on information (e.g. highest successfully delivered NR PDCP SN, highest transmitted NR PDCP SN or Number of lost NR-U SN ranges reported, etc.) which may be received from the IAB-donor-DU, the IAB-donor-CU transfers the DL user data/DL data traffic through new selected path towards the IAB-node 2.).
Regarding claim 17, Byun shows wherein the one or more baseband processors are to receive the highest, in-sequence PDCP SN with an NR-U SN up to which the fed back PDCP SN should be applied (Figures 11-13; Par. 0141, 0149, 0154, 0162; noted IAB donor DU transmits a feedback to the IAB donor CU.  The feedback includes information related to the transmission status of the DL transmission may include at least one of a highest successfully PDCP sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  Further, based on information (e.g. highest successfully delivered NR PDCP SN, highest transmitted NR PDCP SN or Number of lost NR-U SN ranges reported, etc.) which may be received from the IAB-donor-DU, the IAB-donor-CU transfers the DL user data/DL data traffic through new selected path towards the IAB-node 2.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Shi et al. (US 2020/0228245; hereinafter Shi).
Regarding claim 10, Byun shows all of the elements including the IAB donor CU receiving feedback information including the NR-U SN information, as discussed above.  Byun does not specifically show managing a PDCP PDU buffer based on the NR-U SN received from the DU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows managing a PDCP PDU buffer based on the NR-U SN received from the DU (Figure 9; Par. 0032, 0188; the CU may send the downlink delivery status request message to determine a source of congestion if one or more of an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request, or/and an indicated desired buffer size is zero, or is more than a second threshold amount lower than a desired buffer size indicated in a previous delivery status report.).
In view of the above, having the system of Byun, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Byun as taught by Shi, in order to provide motivation to enhance the end to end flow control in a multi-hop IAB network (Par. 0188 of Shi).
Regarding claim 11, Byun shows all of the elements including the IAB donor CU receiving feedback information including the NR-U SN information, as discussed above.  Byun does not specifically show managing a PDCP PDU buffer based on the NR-U SN received from the DU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows managing a PDCP PDU buffer based on the NR-U SN received from the DU (Figure 9; Par. 0032, 0188; the CU may send the downlink delivery status request message to determine a source of congestion if one or more of an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request, or/and an indicated desired buffer size is zero, or is more than a second threshold amount lower than a desired buffer size indicated in a previous delivery status report.).
In view of the above, having the system of Byun, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Byun as taught by Shi, in order to provide motivation to enhance the end to end flow control in a multi-hop IAB network (Par. 0188 of Shi).
Regarding claim 12, Byun shows all of the elements including the IAB donor CU receiving feedback information including the NR-U SN information, as discussed above.  Byun does not specifically show managing a PDCP PDU buffer based on the NR-U SN received from the DU.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows managing a PDCP PDU buffer based on the NR-U SN and the lost NR-U SN report received from the DU (Figure 9; Par. 0032, 0173-0183, 0188; the CU may send the downlink delivery status request message to determine a source of congestion if one or more of an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request, or/and an indicated desired buffer size is zero, or is more than a second threshold amount lower than a desired buffer size indicated in a previous delivery status report.  See Par. 0151 regarding information of NR PDCP PDUs that were not delivered to the UE.).
In view of the above, having the system of Byun, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Byun as taught by Shi, in order to provide motivation to enhance the end to end flow control in a multi-hop IAB network (Par. 0188 of Shi).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210385027 A1 - relate to a network node, and a method therein. In particular, they relate to transmitting a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) to a wireless communications device.
US 20210314809 A1 – relates to a method by an integrated access backhaul (IAB) node in a radio network includes generating a delivery status that indicates a status of a data connection.
US 20210242971 A1 – relates to techniques related to transmitting data and feedback data between network elements.
US 20210211939 A1 - relates generally to the field of wireless communication networks, and more specifically to integrated access backhaul (IAB) networks in which the available wireless communication resources are shared between user access to the network and backhaul of user traffic within the network (e.g., to/from a core network).
US 20190246310 A1 – relates to providing feedback when a specific PDU is successfully delivered or transmitted.
US 20170135023 A1 - relates to an apparatus and method for transmitting and receiving data in a communication system, and more particularly, to an apparatus and method for transmitting and receiving data in a communication system supporting dual connectivity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413